                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA

SOUTHEAST ALASKA CONSERVATION                       )
COUNCIL; ALASKA RAINFOREST                          )
DEFENDERS; CENTER FOR BIOLOGICAL                    ) Case No. 1:19-cv-00006-SLG
DIVERSITY; SIERRA CLUB; DEFENDERS OF                )
WILDLIFE; ALASKA WILDERNESS LEAGUE;                 )
NATIONAL AUDUBON SOCIETY; and                       )
NATURAL RESOURCES DEFENSE COUNCIL,                  )
                                                    )
          Plaintiffs,                               )
                                                    )
                   v.                               )
                                                    )
UNITED STATES FOREST SERVICE;                       )
UNITED STATES DEPARTMENT OF                         )
AGRICULTURE; DAVID SCHMID, in his                   )
official capacity as United States Forest Service   )
Region 10 Regional Forester; and EARL               )
STEWART, in his official capacity as Forest         )
Supervisor for the Tongass National Forest,         )
                                                    )
          Defendants.                               )

                                  JOINT APPENDIX




       Case 1:19-cv-00006-SLG Document 25-1 Filed 09/06/19 Page 1 of 7
                             INDEX TO JOINT APPENDIX

 Tab    AR No.        Document Name                                           Bates Range
 No.
 1      833_0086      U.S. Forest Service, Map – Prince of Wales              003648
                      Landscape Level Analysis Project, Proposed
                      Action – 2 of 4: Vegetation Management DRAFT
                      (2017)

 2      833_0404      U.S. Forest Service, Tongass National Forest Land       063039;
                      and Resource Management Plan (Dec. 2016)                063042-44;
                      (excerpts)                                              063052-53;
                                                                              063059-63;
                                                                              063265;
                                                                              063288;
                                                                              063362;
                                                                              063392-97;
                                                                              063399;
                                                                              063407-08

 3      833_0847      U.S. Forest Service et al., Interagency Wolf            046470-510
                      Habitat Management Program: Recommendations
                      for Game Management Unit 2 (Mar. 2017)

 4      833_1198      U.S. Forest Service, Prince of Wales Landscape          002255;
                      Level Analysis Project, Draft Environmental             002277
                      Impact Statement (Apr. 2018) (excerpts)

 5      833_1202      U.S. Forest Service, Map – Prince of Wales              002939
                      Landscape Level Analysis Project, DEIS –
                      Commercial Vegetation Management (2018)

 6      833_1336      U.S. Forest Service, Map – Prince of Wales              003570
                      Landscape Level Analysis Project, 1 of 6
                      Commercial Vegetation Management DRAFT
                      (2017)




Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,                 i
Case No. 1:19-cv-00006-SLG


        Case 1:19-cv-00006-SLG Document 25-1 Filed 09/06/19 Page 2 of 7
 7      833_1337      U.S. Forest Service, Map – Prince of Wales              003571
                      Landscape Level Analysis Project, 2 of 6:
                      Precommercial Vegetation Management DRAFT
                      (2017)

 8      833_1339      U.S. Forest Service, Map – Prince of Wales              003573
                      Landscape Level Analysis Project, 4 of 6
                      Sustainable Recreation Management DRAFT
                      (2017)

 9      833_1341      U.S. Forest Service, Map – Prince of Wales              003575
                      Landscape Level Analysis Project, 6 of 6:
                      Watershed DRAFT (2017)

 10     833_1345      Prince of Wales Landscape Assessment Team,              011392-417
                      Letter to E. Stewart, Forest Service, Re: Final
                      Developed and Approved Project List and
                      Recommendations (June 5, 2017)

 11     833_1603      Alaska Rainforest Defenders et al., Comments on         005277-5349
                      Prince of Wales Landscape Level Analysis Project
                      Draft Environmental Impact Statement (June 18,
                      2018)

 12     833_1905      Letter from I. Korhonen-Penn, Earthjustice, to D.  008555
                      Brigham, U.S. Forest Service, Re: Comments
                      submitted by Alaska Rainforest Defenders et al. on
                      the Prince of Wales Landscape Level Analysis
                      Project Draft Environmental Impact Statement
                      (June 18, 2018)

 13     833_2037      D. M. Albert and J. W. Schoen, Use of Historical        053967;
                      Logging Patterns to Identify Disproportionately         053973-76
                      Logged Ecosystems within Temperate Rainforests
                      of Southeastern Alaska, 27 Conservation Biology
                      774 (2013) (excerpts)




Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,                ii
Case No. 1:19-cv-00006-SLG


        Case 1:19-cv-00006-SLG Document 25-1 Filed 09/06/19 Page 3 of 7
 14     833_2064      U.S. Fish and Wildlife Service, Endangered and          000435;
                      Threatened Wildlife and Plants: 12-Month Finding        000443-45
                      on a Petition to List the Alexander Archipelago
                      Wolf as an Endangered or Threatened Species, 81
                      Fed. Reg. 435 (Jan. 6, 2016) (excerpts)

 15     833_2074      U.S. Forest Service, Tongass National Forest Land       065606;
                      Management Plan Revision, Final Environmental           065957
                      Impact Statement (1997) (excerpts)

 16     833_2076      U.S. Forest Service, Tongass National Forest Land       068492-94
                      Management Plan, Forest Plan (1997) (excerpts)          068761;
                                                                              068765-66

 17     833_2077      U.S. Forest Service, Tongass National Forest Land       069129;
                      and Resource Management Plan Amendment,                 069131-34;
                      Final Environmental Impact Statement (Jan. 2008)        069359-60;
                      (excerpts)                                              069369-76;
                                                                              069553-55

 18     833_2078      U.S. Forest Service, Tongass National Forest Land       070565;
                      and Resource Management Plan (Jan. 2008)                070567-68;
                      (excerpts)                                              070798

 19     833_2079      U.S. Forest Service, Tongass Land and Resource          071069;
                      Management Plan Amendment, Final                        071072-79;
                      Environmental Impact Statement (June 2016)              071191-92;
                      (excerpts)                                              071194-99;
                                                                              071202-05;
                                                                              071211-19;
                                                                              071234-37;
                                                                              071257-59;
                                                                              071275-77;
                                                                              071337-40;
                                                                              071369;
                                                                              071372-75;
                                                                              071378-83;
                                                                              071395;
                                                                              071400-02;
                                                                              071413-17;


Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,                iii
Case No. 1:19-cv-00006-SLG


        Case 1:19-cv-00006-SLG Document 25-1 Filed 09/06/19 Page 4 of 7
                                                                              071420-22;
                                                                              071430-33;
                                                                              071441-43;
                                                                              071445-60;
                                                                              071467-68;
                                                                              071469-74;
                                                                              071540-42;
                                                                              071600-08;
                                                                              071616-22
                                                                              071660;
                                                                              071682-85

 20     833_2084      U.S. Forest Service, Kuiu Timber Sale Area, Final       060886;
                      Environmental Impact Statement (Jul. 2007)              060891-92;
                      (excerpts)                                              061267;
                                                                              061276;
                                                                              061278-86

 21     833_2111      U.S. Forest Service, Prince of Wales Landscape    055272-73;
                      Level Analysis, Biological Assessment (Oct. 2018) 055281-82
                      (excerpts)

 22     833_2167      U.S. Forest Service, Prince of Wales Landscape          001437;
                      Level Analysis Project, Final Environmental             001443-46;
                      Impact Statement (Oct. 2018) (excerpts)                 001448-51;
                                                                              001453-71;
                                                                              001475;
                                                                              001477-81;
                                                                              001483-94;
                                                                              001500-11;
                                                                              001513-14;
                                                                              001519-20;
                                                                              001527-
                                                                              1826;

 23     833_2168      U.S. Forest Service, Prince of Wales Landscape          001864-2075
                      Level Analysis Project, Final Environmental
                      Impact Statement, Appendix A – Activity Cards
                      (Oct. 2018)



Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,                iv
Case No. 1:19-cv-00006-SLG


        Case 1:19-cv-00006-SLG Document 25-1 Filed 09/06/19 Page 5 of 7
 24     833_2169      U.S. Forest Service, Prince of Wales Landscape          002076-78;
                      Level Analysis Project, Final Environmental
                      Impact Statement, Appendix B – Implementation
                      Plan (Oct. 2018) (excerpts)

 25     833_2171      U.S. Forest Service, Prince of Wales Landscape          002143;
                      Level Analysis Project, Final Environmental             002148-50;
                      Impact Statement, Appendix D – Response to              002157-58;
                      Comments on the Draft Environmental Impact              002183-85;
                      Statement (Oct. 2018) (excerpts)                        002199-202

 26     833_2174      U.S. Forest Service, Prince of Wales Landscape          001127
                      Level Analysis Project, Draft Record of Decision
                      (Oct. 2018) (excerpts)

 27     833_2178      U.S. Forest Service, Map – Prince of Wales              001429
                      Landscape Level Analysis Project, Commercial
                      Vegetation Management (2018)

 28     833_2285      U.S. Forest Service, Subsistence Hearings               011641;
                      Recorder Summaries (2018) (excerpts)                    011644

 29     833_2387      Alaska Rainforest Defenders et al., Objection to        000312-411
                      the Prince of Wales Landscape Level Analysis
                      Project (Dec. 21, 2018)

 30     833_2426      U.S. Forest Service, Prince of Wales Landscape          000434-70
                      Level Analysis Project, Record of Decision (Mar.        000482-85
                      2019) (excerpts)                                        000553-62
                                                                              000575-84
                                                                              000690-700

 31     833_2427      U.S. Forest Service, Prince of Wales Landscape          000776-812
                      Level Analysis Project, Record of Decision (Mar.        000824-25
                      2019) (excerpts)                                        000848-1030
                                                                              001032-42

 32     833_2440      D. Schmid, Reviewing Officer, Letter to H. Harris,      000017-27
                      Earthjustice, Re: Response to Objection (Mar. 1,
                      2019)


Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,                v
Case No. 1:19-cv-00006-SLG


        Case 1:19-cv-00006-SLG Document 25-1 Filed 09/06/19 Page 6 of 7
 33     833_2525      U.S. Forest Service, Memorandum to Regional             074720-25
                      Foresters, Re: Elimination of Regional and Unit
                      Directive Supplements Regarding Environmental
                      Analysis and Decision Making (Oct. 24, 2018)

 34     833_2526      U.S. Forest Service, Forest Service Handbook,           074726-32
                      FSH 1909.15, Environmental Policy and
                      Procedures Handbook, Chapter 10 (Apr. 27, 2015)
                      (excerpts)




Southeast Alaska Conservation Council et al. v. U.S. Forest Service et al.,               vi
Case No. 1:19-cv-00006-SLG


        Case 1:19-cv-00006-SLG Document 25-1 Filed 09/06/19 Page 7 of 7
